Citation Nr: 0532546	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for corns and bunions.

3.  Entitlement to service connection for a skin disorder 
claimed as recurrent cysts of the inner thigh. 

4.  Entitlement to service connection for a skin disorder, to 
include psoriasis.  

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right index finger.

6.  Entitlement to an initial compensable evaluation for 
bilateral plantar warts. 

7.  Entitlement to an initial evaluation in excess of 10 
percent for left knee sprain with patella bipartita.  

8.  Entitlement to an effective date earlier than June 4, 
1999, for service connection for left knee sprain with 
patella bipartitia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1980 to February 
1983 and from July 1985 to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Washington, D.C., regional office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to an increased evaluation for left 
knee sprain with patella bipartita is remanded to the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss 
disability of either ear.

2.  Any recurrent cysts of the inner thigh are not of service 
origin.  

3.  Any current corn or bunion disorder is not of service 
origin.

4.  Any current skin disorder, to include psoriasis, is not 
of service origin.

5.  The veteran's right index finger fracture residuals have 
not been shown to cause limitation of motion akin to that of 
favorable or unfavorable ankylosis.  

6.  The veteran's plantar warts have been described as 
asymptomatic and have not been shown to cause exfoliation, 
exudation, itching. extensive lesions, marked disfigurement, 
ulceration, crusting, or systemic or nervous manifestations; 
there has also been no evidence of scars resulting from the 
plantar warts and no significant limitation of motion or 
function or pain on use demonstrated with regard to the 
veteran's feet.

7.  On June 4, 1999, the veteran's original application for 
compensation was received at the RO.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317, 3.385 (2005).

2.  Recurrent cysts of the inner thigh were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 1131, 1137; 38 C.F.R. §§ 3.303, 3.317.

3.  Corns or bunions were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.317.

4.  A skin disorder, to include psoriasis, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1131, 1137; 38 C.F.R. §§ 3.303, 3.317.

5.  The criteria for a compensable evaluation for residuals 
of a fracture of the right index finger have not been met at 
any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.68, 4.69, 4.71a, Diagnostic Code 
5225, 5229 (2002 & 2005).

6.  The criteria for a compensable evaluation for bilateral 
plantar warts have not been met at any time.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic 
Code 7819 (2002 & 2005).

7.  The criteria for an effective date prior to June 4, 1999, 
for entitlement to service connection for left knee sprain 
with patella bipartita have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005)

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the March 2002 
and May 2003 rating determinations and the May 2003 statement 
of the case informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in February 2001, April 2001, July 2002, 
and May 2004 letters, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  

The Board also notes that the May 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The record demonstrates that the veteran has been afforded a 
VA examination and that all available VA and private 
treatment records have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
VCAA no further action is necessary to assist the appellant.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as sensorineural 
hearing loss (as a disability of the central nervous system), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is 
one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The veteran's military records document that he 
served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

      Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That 
regulation does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. 
§ 3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R.§ 3.303(d).

A review of the veteran's service medical records reveals 
that at the time of his November 1979 pre-enlistment 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
5
5
5
5

At the time of the veteran's February 1983 service separation 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15
LEFT
15
15
20
10
10

On his February 1983 service separation report of medical 
history, the veteran checked the "no" box when asked if he 
had or had ever had hearing loss.  

At the time of the veteran's March 1995 service separation 
examination, normal findings were reported for the ears.  An 
audiological examination performed at that time revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
25
LEFT
20
20
25
30
30

On his service separation report of medical history, the 
veteran checked the "yes" box when asked if he was having 
ear trouble.  In the narrative portion of the report, the 
veteran indicated that he was having difficulty hearing from 
his left ear.  

In June 1999, the veteran requested service connection for 
hearing loss.  

In February 2002, the veteran was afforded a VA audiological 
examination.  The veteran was noted to have no hereditary 
hearing loss and there had been no trauma or operation of the 
head or neck.  Examination of the ears revealed that the 
auricle, outer ear canal, and tympanic membrane were without 
pathological findings on both sides.  

An audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
30
LEFT
0
0
0
5
15

A diagnosis of normal bilateral hearing levels with a small 
high frequent hearing loss of the left ear was rendered.  

While the Board is sympathetic to the veteran's claim that he 
sustained hearing loss inservice, the Board is also bound by 
the pertinent VA regulation, 38 C.F.R. § 3.385, which 
requires objective demonstration of current hearing loss, as 
defined in the regulation, which was not met in this case.

The veteran does not currently have hearing loss disability 
of either ear as contemplated within the definition of 
38 C.F.R. § 3.385.  In the absence of current disability, the 
veteran does not have a valid claim of service connection for 
bilateral hearing loss.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143- 44 (1992).  Therefore, the Board must conclude that 
bilateral hearing loss was not incurred in or aggravated by 
service.

Service connection is also not available under the 
presumptions referable to Persian Gulf veterans.  To be 
subject to the presumption, the disease or disability must be 
present to a degree of 10 percent.  The veteran obviously 
does not have hearing loss of that severity.  38 C.F.R. 
§ 4.85, 4.86 (2005).

Recurrent Cysts of the Inner Thigh

With regard to the issue of service connection for cysts of 
the inner thigh, the Board notes that the veteran was seen 
with cysts of the inner thigh on several occasions during 
service.  At the time of a June 1982 visit, the veteran was 
noted to have a rash on his groin area.  In January 1983, the 
veteran was found to have a lump in his left groin area.  In 
January 1988, the veteran was seen with complaints of lesions 
on his left inner thigh.  In July 1994, the veteran was seen 
with complaints of large bumps on his inner thigh. 

In November 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported the 
recurrent appearance of cysts on the inner thigh which had 
been treated with cortisone between 1994 and 1995.  The 
veteran stated that this did not help and that he had not 
seen a dermatologist since that time.  Physical examination 
performed at the time of the November 2001 examination 
revealed that the skin on the bilateral thighs was smooth, 
pale, clear, nontender, and unremarkable.  The examiner 
stated that the veteran's skin was unremarkable.  

In April 2003, the veteran sent pictures of what he asserted 
showed cysts in his groin area.  He noted that the VA 
examiner had stated that these conditions did not exist.  

In his June 2003 substantive appeal, the veteran reported 
that prior to the Gulf War he had no skin blemishes or cysts.  
He stated that shortly after the war he started getting cysts 
on all parts of his body but more inside his thigh area.  The 
veteran indicated that he was treated several times while in 
the military and stated that he firmly believed that if he 
were not in the military, the condition would not have 
appeared.  

The veteran, as a lay person, is not competent to render an 
opinion relating current cysts to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  While he is competent to report a 
continuity of symptomatology, he has not done so.  See Duenas 
v. Principi, 18 Vet. App. 512 (2004)  

Moreover, there has been no other competent medical evidence 
submitted relating current inner thigh cysts to the veteran's 
period of service.  Furthermore, the veteran has not reported 
nor has there been any medical evidence submitted 
demonstrating a continuity of symptomatology as is required 
for service connection either on a direct basis or on an 
undiagnosed illness basis.  There were no cysts on the 
veteran's inner thighs at the time of his November 2001 VA 
examination.  As such, service connection for recurrent cysts 
of the inner thigh is not warranted.  

Service connection is not warranted under the presumptions 
referable to Persian Gulf War veterans because cysts would be 
a diagnosed disability, there is no presumption in the law or 
regulation specifically referable to cysts, and they are not 
part of a medically unexplained multisystem illness.  
38 U.S.C.A. § 1117(a)(2).

Corns/Bunions

The veteran was treated for corns on one occasion in service 
in March 1993.  

At his November 2001 VA examination, examination of the right 
foot revealed a cut, flat, nontender pressure callus.  The 
remainder of the right-sided plantar pedis was smooth, dry, 
clear, and unremarkable.  Physical examination of the left 
foot revealed a small nontender pressure callus on the top of 
the left fourth toe.  The bottom of the left foot was clear 
and unremarkable.  Diagnoses of plantar pressure callus, 
right foot, asymptomatic, and dorsal pressure callus 4th toe 
left foot, asymptomatic, were rendered.  

In April 2003, the veteran forwarded pictures of his feet 
which he maintained showed right and left foot bunions and 
skin disease of the left foot.

In his June 2003 substantive appeal, the veteran indicated 
that his foot problems were as a result of wearing boots in 
the Army that did not fit him.  

There is no competent medical evidence relating any current 
bunions or corns to the veteran's period of service.  
Furthermore, the veteran has not reported, and there is no 
other competent medical evidence of, a continuity of 
symptomatology.  The veteran's feet were absent corns or 
bunions at the time of his November 2001 VA examination.  As 
such, service connection for bunions/corns is not warranted 
on a direct basis.

Since bunions and corns would be diagnosed conditions, are 
not part of a medically unexplained multisystem illness, and 
VA has not established a presumption of service connection 
for bunions or corns; service connection is not available 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Psoriasis

The Board notes that the veteran was seen with complaints of 
a rash over his entire body for 5 days in October 1988.  
Physical examination performed at that time revealed multiple 
papubsquamous lesions measuring from .5 to 3 cm. on his 
trunk, groin, and thighs.  There was also a "Christmas 
tree" distribution on the veteran's back.  An assessment of 
probable pityriasis rosea, r/o fungal infection, r/o hives, 
r/o psoriasis was made.

At the time of his November 2001 VA examination, the veteran 
reported that he shaved any hair growth except his genital 
area to keep his skin clear.  The veteran stated that it was 
his belief that he had flakes on his head, chest, back, and 
thighs.

Physical examination revealed that the veteran's skin was 
clear.  There was no reddening or brownish discoloration 
which might indicate older lesions.  The examiner noted that 
the veteran complained of a recurrent itch on the back of his 
head.  Diagnoses of androgenic hair loss, skin currently 
unremarkable, and no evidence of psoriasis were rendered.  

In April 2003, the veteran forwarded pictures of his scalp 
which he asserts showed a permanent condition. 

In his June 2003 substantive appeal, the veteran reported 
that he had extra dried out skin, especially on his head.  He 
stated that these conditions were not present before the Gulf 
War so he had to assume that they were service related.  

As with his other service connection claims, there is no 
competent evidence relating a current skin disease to 
service, and he is not qualified to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  There is no evidence of a 
continuity of symptomatology.  The veteran's skin was clear 
and absent of psoriasis, or other skin disease, at the time 
of his November 2001 VA examination.  As such, service 
connection for a skin disorder, to include psoriasis, is not 
warranted.

Because psoriasis is a diagnosed disease, is not part of a 
medically unexplained multisystem illness and VA has not 
established presumptive service connection for psoriasis; 
service connection would not be available under the Persian 
Gulf War presumptions.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  There have been no objective signs of an 
undiagnosed skin disease.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Residuals of Right Index Finger Fracture

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The regulations governing limitation of motion of the fingers 
changed during the course of this appeal. When a regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.

With regard to the criteria in effect prior to August 26, 
2002, favorable and unfavorable ankylosis of the index finger 
warranted a 10 percent evaluation for both the dominant and 
nondominant hand.  38 C.F.R. § 4.71a, Code 5225.  

Ankylosis was considered to be favorable when the ankylosis 
did not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It was considered unfavorable when it precluded such motion.  
Extremely unfavorable ankylosis was to be rated analogous to 
amputation under the provisions of diagnostic code 5156.  
Ankylosis was considered to be extremely unfavorable when all 
the joints of the finger are in extension or in extreme 
flexion, or when there is rotation and angulation of the 
bones.  38 C.F.R. § 4.71a, Code 5225; note (3) preceding 
diagnostic code 5216; note (a) following Code 5219; and note 
following diagnostic code 5227.

Under the new rating criteria, favorable or unfavorable 
ankylosis of the index finger warrants a 10 percent 
evaluation for both the dominant and nondominant hand.  
38 C.F.R. § 4.71a, Code 5225.  Ankylosis is now defined in 
terms of actual fixation of the finger joints.  38 C.F.R. 
§ 4.71a, Notes following Diagnostic Code 5215 (2005).

The new criteria no longer define ankylosis in terms of the 
ability to reach the transverse palm; rather such limitation 
is considered limitation of motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5229, limitation of the index finger to one 
inch or more from the transverse palm warrants a 10 percent 
rating.  Less limitation of motion warrants a noncompensable 
evaluation.

The Board notes that the veteran fractured his right index 
finger in 1982.  

At the time of his November 2001 VA examination, the veteran 
stated that when he clenched his right fist his hand hurt.  

Physical examination revealed that the right hand was 
clinically unremarkable.  The range of motion for all finger 
joints was within normal limits.  There was no functional 
loss determinable.  X-rays revealed minimal early 
osteoarthritis involving the proximal interphalangeal (PIP) 
joint of the right index finger.  The examiner indicated that 
the veteran had early osteoarthritis of the PIP joint, right 
index finger, which was asymptomatic.  He stated that this 
resulted in no measurable limitation of motion and function 
and no pain on use.  

As noted above, a compensable evaluation under either the old 
or new rating criteria is warranted only when there is 
favorable or unfavorable ankylosis.  At the time of his 
November 2001 VA examination, the veteran had full range of 
motion for the right index finger.  There was also no 
limitation of motion or function on use and no evidence of 
pain.  As there has been no demonstration of limitation of 
motion equivalent to that of favorable or unfavorable 
ankylosis, a compensable evaluation is not warranted for 
residuals of a right index finger fracture.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion of the joint involved.  Where there is X-ray evidence 
of arthritis and objectively demonstrated limitation of 
motion that does not meet the criteria for a compensable 
evaluation under the relevant diagnostic code for that joint, 
a 10 percent rating is for application.  A 10 percent 
evaluation is also for application if there is X-ray evidence 
of arthritis in multiple major, or groups of minor, joints.

While there is X-ray evidence of arthritis in the index 
finger, there has been no objective demonstration of 
limitation of motion.  The veteran did report pain on making 
a fist, but the VA examiner did not find this symptom to be 
objectively demonstrated or attributable to the index finger 
fracture.  The examiner specifically found no functional 
factors, including pain on use.  The disability also does not 
involve multiple major, or groups of minor, joints.  
Therefore, a compensable evaluation is not available under 
Diagnostic Code 5003.  Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991); 38 C.F.R. § 4.59.

Plantar Warts

Service connection is currently in effect for plantar warts, 
which has been assigned a noncompensable disability 
evaluation.  

The Board notes that the regulations governing skin disorders 
changed during the course of this appeal.

Under the old criteria, Diagnostic Code 7819, concerning 
benign new skin growths, a 10 percent rating was warranted 
for a skin disorder with exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  The next 
higher rating of 30 percent contemplated a skin disorder with 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating contemplated a skin 
disorder with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or being 
exceptionally repugnant.

Under the new rating criteria, benign skin neoplasms are to 
be rated as disfigurement of the head, face, or neck (DC 
7800), scars (DCs 7801, 7802, 7893, 7804, or 7805) or 
impairment of function.  

Under Diagnostic Code 7801, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.).  Under Diagnostic Code 7805, scars, 
other; are rated on limitation of function of affected part.

At the time of his November 2001 VA examination, the veteran 
reported having had plantar warts on his feet since 1991 or 
1992.  He noted receiving treatment with liquid nitrogen.  He 
stated that the right wart was cut down twice but it kept 
coming back.  The veteran indicated that his wife now cut it 
at the bottom of his foot.  

Physical examination revealed that on the bottom of the right 
foot, directly underneath metatarsal head III, there was 
noted a cut, flat and nontender pressure callus (claimed as a 
plantar wart).  The remainder of the right sided plantar 
pedis was smooth, dry, clear, and unremarkable.  With regard 
to the left foot, there was a small nontender pressure callus 
on the top of the fourth left toe.  The bottom of the left 
foot was clear and unremarkable.  The examiner indicated that 
the veteran had no incoordination, no abnormal movements, and 
no instability.  His speed was within normal limits.  Walking 
distance was described as indefinite and the veteran had no 
standing restrictions.  Diagnoses of plantar pressure callus, 
right foot, asymptomatic; dorsal pressure callus, 4th toe, 
left foot, asymptomatic; and static flat feet with mild 
hallux valgus deformity and DJD, bilaterally, resulting in no 
significant limitation of motion or function or pain on use, 
were rendered.  

The criteria for a compensable evaluation have not been met 
under the old or new rating criteria.  The veteran's plantar 
warts have not been shown to cause exfoliation, exudation, or 
itching.  There has also been no demonstration of extensive 
lesions, marked disfigurement, ulceration, exfoliation or 
crusting, or systemic or nervous manifestations.  His plantar 
warts have also not been described as exceptionally 
repugnant.  Thus, an increased evaluation is not warranted 
under the old criteria.  

There has been no evidence of scars resulting from the 
plantar warts.  As to limitation of motion resulting from the 
plantar warts, the Board notes that the November 2001 VA 
examiner found the veteran to have an asymptomatic plantar 
pressure callus on his right foot and an asymptomatic dorsal 
pressure callus on the fourth toe of his left foot.  The 
examiner further stated that the veteran had no significant 
limitation of motion or function or pain on use with regard 
to his feet.  Since they cover only a small part of his feet, 
the plantar warts do not involve between five and twenty 
percent of the entire body, and do not involve exposed areas.

Given the foregoing, a compensable evaluation is not 
warranted for the veteran's plantar warts at any time.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected plantar warts or right index finger 
fracture residuals have resulted in frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the plantar warts or right index finger 
fracture residuals markedly interfere with his employment.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Earlier Effective Date

The effective date of an award of compensation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  Unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  

In addition, 38 U.S.C.A. § 5101(a) provides in relevant part: 
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for any 
disorder, including his left knee, prior to receipt of his 
initial application on June 4, 1999.  The mere presence of 
the medical evidence does not establish an intent on the part 
of the veteran to seek entitlement to service connection.  
See KL v. Brown, 5 Vet. App. 205, 208 (1993).  

While the RO must interpret the veteran's submissions 
broadly, the RO is not required to conjure up issues that 
were not raised by the veteran.  See Talbert, supra.  The 
veteran must have asserted the claim expressly or impliedly.  
See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).

A claim for service connection for any disorder, including 
the veteran's left knee, was not expressly or impliedly 
raised prior to June 4, 1999.  While the Board is sympathetic 
to the veteran's beliefs, it is precluded from assigning an 
effective date earlier than June 4, 1999, for the granting of 
service connection and payment of compensation for the 
veteran's service-connected left knee disorder.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for corns and bunions is denied.

Service connection for a skin disorder claimed as recurrent 
cysts of the inner thigh is denied. 

Service connection for a skin disorder, to include psoriasis, 
is denied.  

A compensable evaluation for residuals of a fracture of the 
right index finger at any time is denied.

A compensable evaluation for bilateral plantar warts at any 
time is denied.  

An effective date earlier than June 4, 1999, for the grant of 
service connection for left knee sprain with patella 
bipartitia is denied.  


REMAND

In a May 2003 rating decision, the RO granted service 
connection for a left knee sprain with patella bipartita and 
assigned a 10 percent disability evaluation.  In June 2003, 
the veteran filed a notice of disagreement with the assigned 
disability evaluation.  When a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29 (2005).  A SOC has not yet been issued.

The Board is required to remand this claim for issuance of 
the SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following:

The AMC or RO must issue a statement of 
the case on the issue of entitlement to 
an evaluation in excess of 10 percent for 
a left knee sprain with patella 
bipartita.  The Board will further 
consider this claim only if a sufficient 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


